Exhibit 10.4

--------------------------------------------------------------------------------


FIRST AMENDMENT
TO
EMPLOYMENT
AGREEMENT


THIS FIRST AMENDMENT (this “First Amendment”) is made and entered into by and
between DYADIC INTERNATIONAL, INC., a Delaware corporation (the “Company”) and
MARK A. EMALFARB (the “Executive”) as of the 16th day of March, 2006.


RECITALS:


A. The Company and the Executive are parties to that certain Employment
Agreement dated April 1, 2001 (the “Employment Agreement”), which Employment
Agreement was assumed by the Company on October 29, 2004 incident to a merger
between the Company and Dyadic International (USA), Inc., a Florida corporation.
Each capitalized term used but not expressly defined in this First Amendment
shall have the meaning assigned that defined term in the Employment Agreement.


B. The Company and the Executive wish to extend the Employment Period, which
would otherwise expire on March 30, 2006, for and additional one (1) year, and
to provide for the automatic renewal of the Employment Period for additional one
(1) year terms unless either the Company or the Executive, in its or his
discretion, elect not to extend the term of the Employment Period.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the Company and the Executive hereby amend the Employment
Agreement as follows:


1. Extension of Employment Period and Automatic Renewals. Section 1 of the
Employment Agreement, entitled “Employment Period,” is hereby amended to read as
follows:




“1. Employment Period. The Company shall employ the Executive, and the Executive
shall serve the Company, on the terms and conditions set forth in this Agreement
for the period (the “Employment Period”) commencing April 1, 2001 (the
“Commencement Date”) and ending March 30, 2007 (the “Initial Term”), which
Employment Period shall be automatically extended for successive calendar years
thereafter (each an “Extension Term”) unless either party provides the other
party with advance written notice of its or his intention not to extend not less
than sixty (60) days prior to the expiration of the Initial Term or any
Extension Term, as the case may be.”


2. Effect of Amendment. Except as expressly amended by the provisions of this
First Amendment, all of the terms and provisions of the Employment Agreement
shall remain in full force and effect.


IN WITNESS WHEREOF, the Company and the Executive have executed this First
Amendment as of the day and year first above written.


THE COMPANY:      THE EXECUTIVE:


DYADIC INTERNATIONAL, INC., a
Delaware corporation


By:_/s/ Wayne Moor      By: /s/ Mark A, Emalfarb
Wayne Moor,                          Mark A. Emalfarb
Chief Financial Officer     

